                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                        ROCK HILL DIVISION

    Orlando Sanchez,          )               Civil Action No.: 0:19-cv-00819-RBH
                              )
          Petitioner,         )
                              )
    v.                        )               ORDER
                              )
    M. Travis Bragg,          )
    Warden FCI Bennettsville, )
                              )
          Respondent.         )
    ________________________)

           Petitioner Orlando Sanchez, a federal prisoner proceeding pro se, has filed a petition for a writ

    of habeas corpus pursuant to 28 U.S.C. § 2241. See ECF No. 1. The matter is before the Court for

    review of the Report and Recommendation (“R & R”) of United States Magistrate Judge Paige J.

    Gossett,1 who recommends summarily dismissing this action without prejudice. See ECF No. 8.

           The Magistrate Judge makes only a recommendation to the Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with the Court.

    Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a de novo review of those

    portions of the R & R to which specific objections are made, and it may accept, reject, or modify, in

    whole or in part, the recommendation of the Magistrate Judge or recommit the matter with instructions.

    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Petitioner has not filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the



1
        This matter was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
73.02(B)(2)(c) (D.S.C.).
2
          Petitioner’s objections were due by May 31, 2019. See ECF Nos. 8 & 9.
Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection, a

district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P. 72

advisory committee’s note)).

        Furthermore, a certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Fourth Circuit has held that a district

court’s order denying relief on a petition pursuant to 28 U.S.C. § 2241 is not appealable unless a circuit

justice or judge issues a certificate of appealability. See, e.g., Garvin v. Wright, 583 F. App’x 287 (4th

Cir. 2014) (citing 28 U.S.C. § 2253(c)(1)(A)). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists would find that the court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see also Miller-El v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate (1) the dispositive procedural ruling is

debatable and (2) the petition states a debatable claim of the denial of a constitutional right. Slack, 529

U.S. at 484–85. Here, the Court concludes Petitioner has failed to make the requisite showing of “the

denial of a constitutional right.”

        After a thorough review of the record in this case, the Court finds no clear error and therefore

adopts and incorporates by reference the Magistrate Judge’s R & R [ECF No. 8]. Accordingly, the

Court DISMISSES this action without prejudice and without requiring Respondent to file a return. The

Court DENIES a certificate of appealability because Petitioner has failed to make “a substantial


                                                     2
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.



Florence, South Carolina                                            s/ R. Bryan Harwell
June 18, 2019                                                       R. Bryan Harwell
                                                                    United States District Judge




                                                  3
